                             UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA

JOSEPH SAVOY                                                         CIVIL ACTION

VERSUS
                                                                     NO. 18-463-BAJ-RLB
LT. COL. DOUGLAS STROUGHTER,
ET AL.

                                              ORDER

       Before the Court is Plaintiff’s Motion to Compel Discovery. (R. Doc. 22). The motion is

opposed. (R. Doc. 23). Plaintiff filed a reply. (R. Doc. 26).

       Also before the Court is Plaintiff’s Motion for Leave to Submit the Final Expert Report

of Dr. George Smith After the Expert Deadline. (R. Doc. 27). The deadline for filing an

opposition has not expired. LR 7(f).

I.     Background

       On April 13, 2018, Joseph Savoy commenced this civil rights action alleging that on July

31, 2017, while incarcerated in the Dixon Correctional Institute (“DCI”), he was attacked while

in his wheelchair by Lt. Col. Douglas Stroughter and Sgt. Haver Durr (collectively,

“Defendants”). (R. Doc. 1 at 2-4). Mr. Savoy alleged that as a result of the attack he suffered

multiple pinched nerves and dizziness, weakness, and blurry vision from head injuries and

aggravation of his pre-existing injuries. (R. Doc. 1 at 5).

       Mr. Savoy died on December 3, 2018, and was survived by his mother, Theresa Savoie,

who has been substituted as the Plaintiff in this action. (R. Docs. 18, 19). There is no dispute

that Mr. Savoy was incarcerated in the Elayn Hunt Correctional Center (“EHCC”) at the time of

his death.
       Plaintiff served four sets of written discovery on Defendants. (R. Docs. 22-4, 22-6, 22-7,

22-10). Plaintiff represents that after the filing of the instant motion, Defendants provided

complete responses to the second and fourth sets of written discovery. (R. Doc. 26 at 1-2).

       The sole discovery requests that remain at issue are Request for Production No. 12 of the

first set of written discovery (which seeks complete certified medical records including Mr.

Savoy’s autopsy report), and Interrogatory No. 1 and Request for Production No. 1 of the third

set of written discovery (which respectively seek the identify of all inmates on Fox 5-A-Tier at

EHCC on December 3, 2018 and production of all camera footage from Fox 5-A-Tier at EHCC

on December 3, 2018. (R. Doc. 22-1 at 1-4; R. Doc. 26 at 1-2). In opposing the instant motion,

Defendants argue that the information sought is irrelevant because there is “no logical nexus”

linking Mr. Savoy’s death to the allegations in the Complaint, which has not been amended to

include any allegations with respect to Mr. Savoy’s death. (R. Doc. 23).

II.    Law and Analysis

       “Unless otherwise limited by court order, the scope of discovery is as follows: Parties

may obtain discovery regarding any non-privileged matter that is relevant to any party’s claim or

defense and proportional to the needs of the case, considering the importance of the issues at

stake in the action, the amount in controversy, the parties’ relative access to relevant information,

the parties’ resources, the importance of the discovery in resolving the issues, and whether the

burden or expense of the proposed discovery outweighs its likely benefit. Information within

this scope of discovery need not be admissible in evidence to be discoverable.” Fed. R. Civ. P.

26(b)(1). The court must limit the frequency or extent of discovery if it determines that: “(i) the

discovery sought is unreasonably cumulative or duplicative, or can be obtained from some other

source that is more convenient, less burdensome, or less expensive; (ii) the party seeking
discovery has had ample opportunity to obtain the information by discovery in the action; or (iii)

the proposed discovery is outside the scope permitted by Rule 26(b)(1).” Fed. R. Civ. P.

26(b)(2)(C).

       Having considered the record and the arguments of the parties, the Court will order

Defendants to produce a complete and final autopsy report pertaining to Mr. Savoy, as well as

any other withheld medical records, as such documents fall within the scope of discovery and the

record indicates that defendants did not object to Request for Production No. 12 of Plaintiff’s

first set of written discovery. Defendants must also file these documents into the record under

seal for the Court’s review. The Court also recognizes that there is no dispute that the death of

the Plaintiff occurred at a different facility approximately 16 months after the events complained

of in this litigation. Given that the record before the Court does not provide the circumstances

surrounding the cause and circumstances of Mr. Savoy’s death, the Court will not require

Defendants to produce, at this time, the inmate lists and camera footage sought. After the

production of the autopsy report and any other withheld medical records, Plaintiff may renew her

motion to compel with respect to the inmate lists and camera footage if warranted.

       Plaintiff is also seeking an extension of the October 31, 2019 expert report deadline on

the basis that one of her experts cannot complete his report without review of Mr. Savoy’s

complete medical records. (R. Doc. 27). Given the instant ruling, the Court finds good cause to

require Defendants to file any opposition to this motion on an expedited basis.

III.   Conclusion

       Based on the foregoing,

       IT IS ORDERED that Plaintiff’s Motion to Compel Discovery (R. Doc. 22) is

GRANTED IN PART and DENIED IN PART. Within 7 days of the filing of this Order,
Defendants must produce to Plaintiff all medical records, including a complete autopsy report,

responsive to Request for Production No. 12 of Plaintiff’s first set of discovery. In addition to

providing them to Plaintiff’s counsel, Defendants must also file this production into the record

under seal. Plaintiff may renew her motion to compel, if warranted, within 14 days of the filing

of the aforementioned records and after an additional Rule 37 conference.

       IT IS FURTHER ORDERED that Defendants must file any opposition to Plaintiff’s

Motion for Leave to Submit the Final Expert Report of Dr. George Smith After the Expert

Deadline (R. Doc. 27) within 7 days of the filing of this Order. Defendants shall notify the

Court immediately, in writing, if their opposition is withdrawn in light of this Order.

       Signed in Baton Rouge, Louisiana, on October 31, 2019.



                                              S
                                              RICHARD L. BOURGEOIS, JR.
                                              UNITED STATES MAGISTRATE JUDGE
